Court of Appeals
                           First District of Texas
                                  BILL OF COSTS

                                    No. 01-15-00907-CV

                                  John Freeman Junior

                                            v.

                              Formosa Management, L.L.C.

        NO. 2013-76492 IN THE 234TH DISTRICT COURT OF HARRIS COUNTY



TYPE OF FEE         CHARGES             PAID/DUE               STATUS             PAID BY
  MT FEE               $15.00           01/02/2017             INDIGENT            ANT
  MT FEE               $10.00           11/22/2016             INDIGENT            ANT
  MT FEE               $10.00           05/02/2016               E-PAID            APE
  MT FEE               $10.00           04/03/2016             INDIGENT            ANT
  MT FEE               $10.00           02/16/2016             INDIGENT            ANT
  MT FEE               $10.00           01/21/2016             INDIGENT            ANT
CLK RECORD            $545.00           01/04/2016             INDIGENT            ANT
   FILING             $205.00           10/27/2015             INDIGENT            ANT

The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                   $815.00.

              Court costs in this case have been taxed in this Court’s judgment
         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this 25th day of May, 2018.